18‐396 
Herrick v. Grindr LLC 
                         UNITED STATES COURT OF APPEALS 
                             FOR THE SECOND CIRCUIT 
                                                

                             SUMMARY ORDER 
                                                
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A 
SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY 
FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT’S LOCAL RULE 32.1.1. 
WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST 
CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE NOTATION 
“SUMMARY ORDER”). A PARTY CITING A SUMMARY ORDER MUST SERVE A COPY OF IT ON 
ANY PARTY NOT REPRESENTED BY COUNSEL. 
 
      At a stated term of the United States Court of Appeals for the Second 
Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley 
Square, in the City of New York, on the 27th day of March, two thousand 
nineteen. 
 
PRESENT:  DENNIS JACOBS, 
                   REENA RAGGI, 
                   RAYMOND J. LOHIER, JR., 
                            Circuit Judges. 
                                         
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐X 
MATTHEW HERRICK, 
                            Plaintiff‐Appellant, 
                             
                   v.                                         18‐396 
                                                         
GRINDR LLC, KL GRINDR HOLDINGS 
INC., GRINDR HOLDING COMPANY, 
                            Defendants‐Appellees. 
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐X 

                                              1 
FOR APPELLANT:                                Tor B. Ekeland, Tor Ekeland Law, 
                                              PLLC, Brooklyn, NY (Carrie A. 
                                              Goldberg, Aurore C. DeCarlo, C.A. 
                                              Goldberg, PLLC, Brooklyn, NY, on 
                                              the brief). 
 
FOR APPELLEES GRINDR LLC, KL 
GRINDR HOLDINGS, INC.:                        Daniel P. Waxman (Courtney J. 
                                              Peterson, on the brief), Bryan Cave 
                                              Leighton Paisner LLP, New York, 
                                              NY. 
 
FOR APPELLEE GRINDR HOLDING 
COMPANY:                                      Moez M. Kaba (Allison Libeu, 
                                              Jonathan D. Guynn, on the brief), 
                                              Hueston Hennigan LLP, Los 
                                              Angeles, CA. 
      
     Appeal from a judgment of the United States District Court for the 
Southern District of New York (Caproni, J.). 

        UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 
ADJUDGED, AND DECREED that the judgment of the district court entered on 
February 14, 2018 is AFFIRMED.   
         
        Matthew Herrick appeals from a judgment of the United States District 
Court for the Southern District of New York (Caproni, J.) dismissing his claims 
against Grindr LLC, KL Grindr Holdings, Inc., and Grindr Holding Company 
(collectively, “Grindr”).    We assume the parties’ familiarity with the underlying 
facts, the procedural history, and the issues presented for review. 
 
        Grindr is a web‐based “hook‐up” application (“app”) that matches users 
based on their interests and location.    Herrick was the victim of a campaign of 
harassment by his ex‐boyfriend, who created Grindr profiles to impersonate 

                                         2 
Herrick and communicate with other users in his name, directing the other users 
to Herrick’s home and workplace.    Herrick alleges that Grindr is defectively 
designed and manufactured because it lacks safety features to prevent 
impersonating profiles and other dangerous conduct, and that Grindr wrongfully 
failed to remove the impersonating profiles created by his ex‐boyfriend. 
        
       Herrick filed suit against Grindr in New York state court in January 2017, 
asserting causes of action for negligence, deceptive business practices and false 
advertising, intentional and negligent infliction of emotional distress, failure to 
warn, and negligent misrepresentation.    On the same day the complaint was filed, 
the state court entered an ex parte temporary restraining order (“TRO”) requiring 
Grindr to disable all accounts impersonating Herrick.    In February 2017, Grindr 
removed the case to the Southern District of New York.    The district court 
subsequently denied Herrick’s motion to extend the state court’s TRO, concluding 
that each of his claims was either barred by Section 230 of the Communications 
Decency Act of 1996 (the “CDA”), 47 U.S.C. § 230, or failed on the merits. 
        
       Herrick filed an amended complaint in March 2017, adding causes of action 
for products liability, negligent design, promissory estoppel, fraud, and copyright 
infringement.1    Grindr moved to dismiss on the grounds that all the claims other 
than copyright infringement are barred by CDA § 230, and that the 
misrepresentation‐based claims fail on the merits.    KL Grindr Holdings, Inc. (“KL 
Grindr”) and Grindr Holding Company (“Grindr Holding”) additionally moved 
to dismiss for lack of personal jurisdiction. 
        
       On January 25, 2018, the district court granted the motions to dismiss.   
Herrick argues on appeal that the district court erred in dismissing the majority of 
his claims as barred by the CDA; that he sufficiently pleaded the claims that were 
dismissed on the merits; and that the district court abused its discretion in 
denying leave to amend the complaint. 
 
       We review de novo a district court’s grant of a motion to dismiss under 
Federal Rule of Civil Procedure 12(b)(6).    ACLU v. Clapper, 785 F.3d 787, 800 (2d 

1     Herrick does not appeal the dismissal of the copyright infringement claim. 
 
                                           3 
Cir. 2015).    We review the district court’s denial of leave to amend for abuse of 
discretion.    United States ex rel. Ladas v. Exelis, Inc., 824 F.3d 16, 28 (2d Cir. 2016).     
        
       1.      Under CDA § 230(c), “[n]o provider or user of an interactive 
computer service shall be treated as the publisher or speaker of any information 
provided by another information content provider.”    47 U.S.C. § 230(c)(1).    “In 
applying the statute, courts have broken it down into three component parts, 
finding that it shields conduct if the defendant [A] is a provider or user of an 
interactive computer service, [B] the claim is based on information provided by 
another information content provider and [C] the claim would treat the defendant 
as the publisher or speaker of that information.”    FTC v. LeadClick Media, LLC, 
838 F.3d 158, 173 (2d Cir. 2016) (internal quotation marks and alterations omitted).   
“The majority of federal circuits have interpreted [§ 230(c)] to establish broad 
federal immunity to any cause of action that would make service providers liable 
for information originating with a third‐party user of the service.”    Almeida v. 
Amazon.com, Inc., 456 F.3d 1316, 1321 (11th Cir. 2006) (internal quotation marks 
omitted). 
 
               A.  Grindr is a provider of an interactive computer service. 
                
       Herrick suggests that the Grindr app is not an interactive computer service 
(“ICS”).    The CDA defines an ICS as “any information service, system, or access 
software provider that provides or enables computer access by multiple users to a 
computer server . . . .”    47 U.S.C. § 230(f)(2).    This definition “has been construed 
broadly to effectuate the statute’s speech‐protective purpose.”    Ricci v. Teamsters 
Union Local 456, 781 F.3d 25, 28 (2d Cir. 2015). 
        
       As the district court observed, courts have repeatedly concluded that the 
definition of an ICS includes “social networking sites like Facebook.com, and 
online matching services like Roommates.com and Matchmaker.com,” which, like 
Grindr, provide subscribers with access to a common server.    App. 198 (collecting 
cases).    Indeed, the Amended Complaint expressly states that Grindr is an ICS, 
and Herrick conceded as much at a TRO hearing in the district court.   
Accordingly, we see no error in the district court’s conclusion that Grindr is an 
ICS. 
 
                                             4 
       
             B.      Herrick’s claims are based on information provided by another 
                     information content provider. 
          
         Herrick argues that his claims are not based on information provided by 
another information content provider.    He argues that while the information in a 
user’s Grindr profile may be “content,” his claims arise from Grindr’s 
management of its users, not user content.     
          
         Herrick’s products liability claims arise from the impersonating content that 
Herrick’s ex‐boyfriend incorporated into profiles he created and direct messages 
with other users.    Although Herrick argues that his claims “do[] not arise from 
any form of speech,” Appellant’s Br. at 33, his ex‐boyfriend’s online speech is 
precisely the basis of his claims that Grindr is defective and dangerous.    Those 
claims are based on information provided by another information content 
provider and therefore satisfy the second element of § 230 immunity.    See Ricci, 
781 F.3d at 27‐28. 
          
         The claims for negligence, negligent infliction of emotional distress, and 
intentional infliction of emotional distress relate, in part, to the app’s geolocation 
function.    These claims are likewise based on information provided by another 
information content provider.    Herrick contends Grindr created its own content 
by way of the app’s “automated geolocation of users,” but that argument is 
undermined by his admission that the geolocation function is “based on real‐time 
streaming of [a user’s] mobile phone’s longitude and latitude.”    Appellant’s Br. at 
32.    It is uncontested that Herrick was no longer a user of the app at the time the 
harassment began; accordingly, any location information was necessarily 
provided by Herrick’s ex‐boyfriend.     
          
                C.    Herrick’s claims treat Grindr as the publisher or speaker of the 
                      offensive content. 
          
         As we have observed, “[a]t its core, § 230 bars ‘lawsuits seeking to hold a 
service provider liable for its exercise of a publisher’s traditional editorial 
functions‐‐such as deciding whether to publish, withdraw, postpone or alter 
 
                                            5 
content.’”    LeadClick Media, LLC, 838 F.3d at 174 (quoting Jones v. Dirty World 
Entm’t Recordings LLC, 755 F.3d 398, 407 (6th Cir. 2014)).    Therefore, allegations 
based on an ICS’s “refus[al] to remove” offensive content authored by another are 
barred by § 230.    Ricci, 781 F.3d at 28.     
         
        Herrick argues that his claims are premised on Grindr’s design and 
operation of the app rather than on its role as a publisher of third‐party content.   
However, as the district court observed, Grindr’s alleged lack of safety features “is 
only relevant to Herrick’s injury to the extent that such features would make it 
more difficult for his former boyfriend to post impersonating profiles or make it 
easier for Grindr to remove them.”    App. 202.    It follows that the manufacturing 
and design defect claims seek to hold Grindr liable for its failure to combat or 
remove offensive third‐party content, and are barred by § 230.    See, e.g., Jane Doe 
No. 1 v. Backpage.com, LLC, 817 F.3d 12, 21 (1st Cir. 2016) (claims based on the 
“structure and operation” of a defendant ICS were barred by § 230 because the 
lack of safety features reflects “choices about what content can appear on the 
website and in what form,” which are “editorial choices that fall within the 
purview of traditional publisher functions”); Universal Commc’n Sys., Inc. v. 
Lycos, Inc., 478 F.3d 413, 422 (1st Cir. 2007) (the defendant’s “decision not to 
reduce misinformation by changing its web site policies was as much an editorial 
decision with respect to that misinformation as a decision not to delete a particular 
posting”).   
         
        Herrick argues that the failure to warn claim is not barred by § 230, relying 
on Doe v. Internet Brands, 824 F.3d 846 (9th Cir. 2016).    But in Internet Brands, 
there was no allegation that the defendant’s website transmitted potentially 
harmful content; the defendant was therefore not an “intermediary” shielded from 
liability under § 230.    Id. at 852.    Herrick’s failure to warn claim is inextricably 
linked to Grindr’s alleged failure to edit, monitor, or remove the offensive content 
provided by his ex‐boyfriend; accordingly, it is barred by § 230.    See LeadClick 
Media, LLC, 838 F.3d at 174. 
         
        In any event, insofar as Herrick faults Grindr for failing to generate its own 
warning that its software could be used to impersonate and harass others, the 
claim fails for lack of causation.    See Estrada v. Berkel, Inc., 14 A.D.3d 529, 530 (2d 
 
                                               6 
Dep’t 2005) (observing that causation is element of failure to warn claim).    Since, 
as the Amended Complaint admits, Herrick deactivated his Grindr account in 
2015 (over one year before any impersonation or harassment), any purported 
failure to warn Herrick when he first downloaded Grindr in 2011 is unrelated to 
his ex‐boyfriend’s subsequent use of the app.    In sum, there is no basis to infer 
from the Amended Complaint that Grindr’s failure to warn caused Herrick’s 
injury.    The district court therefore did not err in dismissing the failure to warn 
claim.   
        
       To the extent that the claims for negligence, intentional infliction of 
emotional distress, and negligent infliction of emotional distress are premised on 
Grindr’s allegedly inadequate response to Herrick’s complaints, they are barred 
because they seek to hold Grindr liable for its exercise of a publisher’s traditional 
editorial functions.    LeadClick Media, LLC, 838 F.3d at 174.    To the extent that 
they are premised on Grindr’s matching and geolocation features, they are 
likewise barred, because under § 230 an ICS “will not be held responsible unless it 
assisted in the development of what made the content unlawful” and cannot be 
held liable for providing “neutral assistance” in the form of tools and functionality 
available equally to bad actors and the app’s intended users.    See id. at 174, 176 
(citing Fair Hous. Council of San Fernando Valley v. Roommates.Com, LLC, 521 
F.3d 1157, 1168 (9th Cir. 2008) (in banc)).     
        
                                          *    *    * 
                                                
       For the foregoing reasons, Herrick’s products liability claims and claims for 
negligence, intentional infliction of emotional distress, and negligent infliction of 
emotional distress are barred by CDA § 230, and dismissal on that ground was 
appropriate because “the statute’s barrier to suit is evident from the face of the 
complaint.”    Ricci, 781 F.3d at 28. 
        
       2.     Herrick argues that the district court erred in ruling that his claims for 
fraud, negligent misrepresentation, promissory estoppel, deceptive business 
practices, and false advertising fail to state a claim on the merits. 
        
        
 
                                              7 
              A.  Fraud 
               
       “Under New York law, to state a claim for fraud a plaintiff must 
demonstrate: (1) a misrepresentation or omission of material fact; (2) which the 
defendant knew to be false; (3) which the defendant made with the intention of 
inducing reliance; (4) upon which the plaintiff reasonably relied; and (5) which 
caused injury to the plaintiff.”    Wynn v. AC Rochester, 273 F.3d 153, 156 (2d Cir. 
2001) (citing Lama Holding Co. v. Smith Barney, Inc., 88 N.Y.2d 413, 421 (1996)). 
        
       The district court determined that there was no material misrepresentation 
by Grindr because the allegedly misleading statements identified in the Amended 
Complaint‐‐Grindr’s Terms of Service and its “community values page”‐‐do not 
represent that Grindr will remove illicit content or take action against users who 
provide such content, and the Terms of Service specifically disclaim any obligation 
or responsibility to monitor user content.    On appeal, Herrick contends that the 
district court erred by considering language from Grindr’s Terms of Service that 
was not incorporated into the Amended Complaint and reaffirms his contention 
that the community values page “fraudulently conveys that Grindr has the 
capacity to help.”    Appellant’s Br. at 41 (emphasis omitted). 
        
       Even if we were to assume that there were material misrepresentations in 
Grindr’s Terms of Service and community values page and that Herrick 
reasonably relied upon them when he created a Grindr account in 2011, his claim 
would nevertheless fail for lack of causation.    As the district court observed, 
Herrick deactivated his Grindr account in 2015 when he met his (now) 
ex‐boyfriend, before any harassment began.    Herrick therefore could have 
suffered the exact same harassment if he had never seen the Terms of Service or 
created a Grindr account; so his injury is not a “direct and proximate result of his 
reliance on [the alleged] misrepresentations,” Lehman v. Dow Jones & Co., 783 
F.2d 285, 296 (2d Cir. 1986), and the district court therefore did not err in 
dismissing the fraud claim.     
        
        
        
        
 
                                            8 
               B.     Negligent Misrepresentation 
                
          Herrick’s negligent misrepresentation claim was dismissed on the same 
grounds as his fraud claim, and on the additional ground that the Amended 
Complaint fails to allege a “special relationship” sufficient to sustain a claimed 
negligent misrepresentation.    See Anschutz Corp. v. Merrill Lynch & Co., 690 
F.3d 98, 114 (2d Cir. 2012).    Since (for reasons adduced above) the Amended 
Complaint fails to plausibly allege that Grindr’s alleged misrepresentations are a 
proximate cause of Herrick’s injury, the district court did not err in dismissing the 
negligent misrepresentation claim.    See Laub v. Faessel, 297 A.D.2d 28, 30 (1st 
Dep’t 2002).     
         
               C.     Promissory Estoppel 
                
        The district court determined that Herrick’s promissory estoppel claim must 
be dismissed because it fails to allege a sufficiently unambiguous promise and fails 
to plausibly allege reasonable reliance.    Herrick takes issue with these rulings, but 
even if we assume that the Amended Complaint plausibly alleges a promise and 
reasonable reliance, Herrick has failed to explain how his injury was “sustained . . . 
by reason of his reliance” on the alleged promise.    See Esquire Radio & Elecs., Inc. 
v. Montgomery Ward & Co., 804 F.2d 787, 793 (2d Cir. 1986).    His promissory 
estoppel claim (like the claims for fraud and negligent misrepresentation) was 
appropriately dismissed for failure to plausibly allege causation. 
         
               D.  Deceptive Business Practices and False Advertising 
                
        The district court determined that the claims for deceptive business 
practices and false advertising under New York General Business Law (“GBL”) 
§§ 349 and 350 fail because the Amended Complaint does not plausibly allege that 
a reasonable consumer would be misled by Grindr’s statements, and with respect 
to the false advertising claim, for the additional reason that it fails to allege 
reasonable reliance.    On appeal, Herrick cites allegations regarding Grindr’s 
“promotional statements made on its website and its [Terms of Service] assuring 
potential users it would moderate abusive content and act to prevent harassment 
of its users.”    Appellant’s Br. at 47.   
 
                                             9 
        
       As the district court observed, Grindr’s Terms of Service specify, inter alia, 
that “Grindr assumes no responsibility for actively monitoring User Content for 
inappropriate content,” and that “Grindr does not endorse and has no control over 
the content of User Content submitted by other Users.”    App. 210 (internal 
quotation marks omitted).    Those disclaimers were properly considered by the 
district court in its ruling on the motion to dismiss.    Chambers v. Time Warner, 
Inc., 282 F.3d 147, 152‐53 (2d Cir. 2002) (“[T]he complaint is deemed to include . . . 
any statements or documents incorporated in it by reference,” and “[e]ven where a 
document is not incorporated by reference, the court may nevertheless consider it 
where the complaint relies heavily upon its terms and effect, which renders the 
document integral to the complaint.” (internal quotation marks omitted)).    In 
view of the disclaimers in the Terms of Service, Herrick has failed to plausibly 
allege that a reasonable consumer would be misled by Grindr’s statements, and 
the district court therefore did not err in dismissing the claims under GBL §§ 349 
and 350.    See Stutman v. Chem. Bank, 95 N.Y.2d 24, 29 (2000). 
        
       3.     The district court denied leave to amend the complaint for a second 
time on the ground that Herrick failed to attach a proposed amended complaint to 
his request for leave.    In view of the fatal deficiencies in Herrick’s claims 
described above, we see no abuse of discretion in the district court’s denial of leave 
to amend.    See Credit Chequers Info. Servs., Inc. v. CBA, Inc., 205 F.3d 1322 (2d 
Cir. 2000) (summary order) (denying motion to amend where “appellant has given 
no indication of what amendment is proposed that would state a valid claim for 
relief,” and therefore “failed to meet its burden of setting forth with particularity 
the grounds for supporting its motion”). 
        
        
        
        
        
        




 
                                         10 
     We have considered Herrick’s remaining arguments and conclude they are 
without merit.2    The judgment of the district court is therefore AFFIRMED. 
 

                                     FOR THE COURT: 
                                     CATHERINE O’HAGAN WOLFE, CLERK 




2   Because the complaint must be dismissed in its entirety on the grounds of CDA 
immunity and failure to state claims, we need not address Grindr Holding’s and 
KL Grindr’s personal jurisdiction arguments. 
 
                                        11